—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered July 10, 1997, which, inter alia, granted plaintiffs motion for summary judgment on its cause of action for foreclosure of a mortgage, unanimously affirmed, with costs.
Defendant claims that its failure to make the full interest payment that resulted in acceleration of the loan was a “hyper-technical default” wrongfully induced by plaintiffs misrepresentation that such a default was necessary “to make a re*276structuring of the loan more palatable to Plaintiffs home office”. We agree with the IAS Court that defendant’s alleged reliance on such alleged misrepresentation involving this $60 million loan fails to establish a triable issue with respect to estopping plaintiff from asserting the default (see, Chemical Bank v Broadway 55-56th St. Assocs., 220 AD2d 308). We have considered defendant’s remaining arguments and find them to be without merit.
Concur — Wallach, J. P., Rubin, Williams, Mazzarelli and Saxe, JJ.